Exhibit 10.3

 

[g198831koi001.gif]

 

September 17, 2015

 

Craig Holmes

 

Dear Craig:

 

On behalf of Global Power Equipment Group Inc. (the “Company”), I am pleased to
provide this offer of employment on the terms, and subject to the conditions,
set forth below:

 

Start
Date:                                                                                                                                    
We are anticipating a start date of September 24, 2015, however may elect to
defer until September 28, 2015. We will notify you of any change before
September 24, 2015

 

Position:                                                                                                                                                
SVP, Finance; provided that we expect you will be appointed Chief Financial
Officer of the Company, subject to Board approval, after the Company files its
amended Form 10-K for the 2014 fiscal year.

 

Reporting
Relationship:                                                               
President and Chief Executive Officer of the Company

 

Location:                                                                                                                                          
Irving, TX

 

Annual Base
Salary:                                                                               
$395,000

 

Short-Term
Incentive:                                                                       
You shall be eligible to participate in the Company’s short-term incentive
(“STI”) program starting with the 2015 fiscal year.  Your “target” STI
opportunity shall be 65% of your Annual Base Salary, with a maximum of 130% of
your Annual Base Salary.  Your payment under the STI program shall be based on
the extent to which certain predetermined performance objectives established by
the Company have been achieved for that year.  We anticipate that the
performance objectives will include a mix of Company-wide or division-wide
financial goals and individual goals.  You must be actively employed by the
Company at the time of the payout to be eligible for a STI payment for any
fiscal year. The STI opportunity earned for 2015 fiscal year, if any, shall be
pro-rated from the Start Date.

 

--------------------------------------------------------------------------------


 

Long-Term
Incentive:                                                                        
We will recommend that the Compensation Committee approve a 2015 long-term
incentive (“LTI”) award of 80,000 Restricted Stock Units (“RSUs”), allocated as
follows: (1) 1/2 to time-based RSUs, which vest in three equal annual
installments, and (2) 1/2 to performance-based RSUs which pay out (between 0% to
250% of target) based on the Company’s achievement of certain levels of cash
return on cash invested (“CROCI”) for each fiscal year during the three-year
period commencing January 1, 2015 and ending December 31, 2017.  The CROCI
performance goal for the 2015 fiscal year shall be deemed satisfied at the
“target” level of performance. The Company shall offer a net share issuance
alternative to cover required tax withholding.  Future LTI grants, if any, will
be subject to the discretion of the Compensation Committee..

 

Vacation:                                                                                                                                         
You will be eligible to begin accruing 4 weeks of vacation per year.

 

Severance:                                                                                                                                   
You will be eligible for participation in the Executive Severance Plan.  A copy
of this plan is attached.  Your “salary continuation period” under the Executive
Severance Plan shall be 6 months; provided that it shall increase to 12 months
if you have completed at least 6 months of service and received a satisfactory
performance review from the CEO at the end of such 6-month period.

 

Notwithstanding anything contained in the Executive Severance Plan to the
contrary, the term “Good Reason” shall mean the occurrence of any of the
following without your consent: (i) a material reduction by the Company of your
title, duties, responsibilities or reporting relationship; (ii) a material
reduction by the Company of your Annual Base Salary (other than in connection
with an across-the-board salary reduction which applies in a comparable manner
to other senior executives of the Company) or your “target” STI opportunity; or
(iii) any other material breach of this offer letter by the Company.  Your
employment shall not be deemed to be for Good Reason unless (x) you give written
notice to the Chief Executive Officer of the Company of the existence of the
event or condition constituting Good Reason within 30 calendar days after such
event or condition initially occurs or exists, and (y) the Company fails to cure
such event or condition within 30 calendar days after receipt of such notice. 
Additionally,

 

2

--------------------------------------------------------------------------------


 

you must terminate your employment within 120 calendar days after the initial
occurrence of the circumstance constituting Good Reason for such termination to
be “Good Reason” hereunder.

 

In the event that you provide services to the Company as required under
Section 7(b) of the Executive Severance Plan following your termination of
employment, then in addition to the reimbursement of expenses as provided
therein, the Company shall pay to you hourly compensation for your services
equal to the Annual Base Salary immediately prior to the date of termination
divided by 1,800 hours.

 

Non-Disparagement:                                                                              
You agree not to disparage the Company or any of its affiliates or their
respective directors, officers, employees, or agents (both individually and in
their official capacities with the Company) or any of their  goods, services,
employees, customers, business relationships, reputations or financial
conditions.  The Company agrees that, following the termination of your
employment, it will instruct its executive officers and members of the Board of
Directors not to disparage you or your business relationships or reputation. For
this purpose, to “disparage” means to make statements, whether oral or written,
whether direct or indirect, whether true or false and whether acting alone or
through any other person, that cast the subject of the statement in a critical
or unfavorable light or that otherwise cause damage to, or intend to embarrass,
the subject of the statement. Nothing in the foregoing will preclude either
party from providing truthful disclosures as required by applicable law or legal
process.

 

Indemnification:                                                                                                   
The Company shall indemnify you to the full extent provided in the Company’s
corporate charter, bylaws or any other indemnification policy or procedure as in
effect from time to time and applicable to its directors or other officers and
to the maximum extent that the Company indemnifies any of its directors or other
officers in substantially similar circumstances, and you will be entitled to the
protection of any insurance policies the Company may elect to maintain generally
for the benefit of its directors and officers, subject to the terms and
conditions of the relevant policies of insurance.  In the event that you are
named a party in any litigation or similar proceeding in connection with your
service as an officer or director of the

 

3

--------------------------------------------------------------------------------


 

Company within five (5) years of the date of this letter, the Company will
engage counsel to represent your interests in such litigation or other
proceeding and, if the circumstances in (x) or (y) below apply, you shall be
permitted to engage your own counsel, for which reasonable fees shall be
reimbursed by the Company.  The rights conferred by the immediately preceding
sentence shall supplement and not limit your rights under the first sentence of
this paragraph.  The circumstances in which you will be permitted to engage your
own counsel to represent your interests are as follows:  (x) where it would, in
the reasonable opinion of Company appointed counsel, create an actual or
potential conflict of interest for such counsel to represent both you and the
Company or any other executive or former executive of the Company, as the case
may be, being represented by such counsel (the “Other Parties”), or (y) upon the
written advice of counsel, you shall have reasonably concluded that there are
legal defenses available to you that are different from or additional to those
available to the Other Parties being represented by such counsel and such
counsel cannot adequately represent you in the circumstances; provided, that the
Company shall not, without the Company’s written approval, be responsible for
the fees and expenses of more than one firm of separate counsel in connection
with any proceeding in the same jurisdiction.  Furthermore, the Company shall
not be liable for any settlement or action effected without its prior written
consent.  In connection with the advancement of any fees to pay for your legal
representation, the Company may request a customary form of undertaking.

 

Benefits:                                                                                                                                              
As a full-time employee, you shall be eligible to participate in all welfare,
perquisites, fringe benefit, insurance, retirement and other benefit plans,
practices, policies and programs, maintained by the Company and its affiliates
applicable to senior executives of the Company generally, in each case as
amended from time to time. In this regard, the Company has contracted with
BlueCross BlueShield of OK for medical/dental, Eyemed for vision and Lincoln
Life for guaranteed group and employee voluntary life coverage as well as Short
Term and Long Term Disability, Conexis for our Health and Dependent Care
flexible account administration, and Bank of Oklahoma for our 401(k) plan.

 

Your employment with the Company is contingent on receipt of a favorable
background check, which includes a criminal check and confirmation of
references.

 

4

--------------------------------------------------------------------------------


 

As a condition of your employment and continued employment at the Company, you
are and will be required at all times to comply with the Company’s policies and
rules, including, but not limited to the policies and rules regarding trade
secrets, intellectual property, confidential information, the non-solicitation
of employees, non-competition restrictions, the Company’s Code of Business
Conduct and Ethics, and the Company’s compensation recovery policy, as
applicable.  In this regard, this offer of employment is contingent upon you
signing a confidentiality, non-compete, and non-solicit agreement in a form to
be provided by the Company.  In addition, your future employment is contingent
upon you signing a compensation recovery policy acknowledgement agreement, in a
form to be provided by the Company, if and when the Company determines that you
are subject to that policy.

 

You have represented to us that you do not have a non-compete or a
non-solicitation agreement (customers, employees or both) with a current or
former employer that would prevent you from accepting this offer or performing
your duties hereunder.  The Company is relying on that representation in making
this offer of employment to you.  In the event that this representation is
untrue, or in the event that you have mistakenly advised the Company regarding
your obligations to your prior employer, the Company reserves the right to
revoke or rescind this offer, and to terminate your employment if you have
already become employed at the Company, without penalty.  As a condition of your
employment at the Company, you are required, at all times, to not use or
disclose the confidential and/or proprietary information of your prior employer.

 

The Company is excited about you joining us and looks forward to a beneficial
and productive relationship.  Nevertheless, please note that this offer letter
is not a contract of employment for any specific or minimum term and that the
employment the Company offers you is terminable at will.  This means that our
employment relationship is voluntary and based on mutual consent.  You may
resign your employment and the Company likewise may terminate your employment,
at any time, for any reason, with or without cause or notice.  Any prior oral or
written representations to the contrary are void.

 

Once again, I am pleased to extend this offer of employment.  Should you have
any questions regarding your employment with the Company, please do not hesitate
to contact me.

 

Best,

 

GLOBAL POWER EQUIPMENT GROUP INC.

 

 

 

 

 

/s/ Keri Jolly

 

Keri Jolly

 

Chief Human Resources Officer

 

 

5

--------------------------------------------------------------------------------


 

By signing below, I accept the employment offer as set forth above and represent
and warrant to the Company as follows:

 

·                  I am not a party to any non-compete or a non-solicitation
agreement (customers, employees or both) with a current or former employer and I
understand and acknowledge that the Company is relying on that representation in
making this offer of employment to me.

 

·                  I have disclosed to the Company in writing all material
threatened, pending, or actual claims against me that are unresolved and still
outstanding as of the Start Date, in each case of which I am aware, resulting or
arising from my service with my current employer (or any other previous
employer) or my membership on any boards of directors.

 

·                  I understand and acknowledge that this offer is for a
full-time regular position and that no other outside employment will pose a
conflict or interfere with my ability to fulfill the job responsibilities as
required.

 

 

/s/ Craig Holmes

 

9/17/15

Craig Holmes

 

Date

 

6

--------------------------------------------------------------------------------